In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-08-00368-CR
        01-08-00369-CR
____________

MARK HORRIDGE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause Nos. 1114966 and 1114965



MEMORANDUM  OPINION
	On September 23, 2008, appellant, Mark Horridge, filed a motion to dismiss
in each of the above-referenced appeals.  The motions comply with the Texas Rules
of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision in these cases.  Therefore, we grant the
motions and dismiss the appeals. 
	We have not yet issued a decision.  Accordingly, we dismiss the appeals in
cause numbers 1114966 and 1114965.
	We further dismiss any pending motions as moot.
	The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).